Citation Nr: 1613961	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  14-04 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to June 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim for a rating in excess of 10 percent for bilateral hearing loss.  Following the Veteran's December 2012 notice of disagreement, the RO issued a January 2014 statement of the case, after which the Veteran perfected the appeal by filing a January 2014 substantive appeal (VA Form 9).  The Veteran then offered testimony before the undersigned at a February 2016 Board videoconference hearing.  A transcript of the hearing is associated with the record before the Board, which consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a rating in excess of 10 percent for his service-connected bilateral hearing loss.  The Board finds that additional evidentiary development is required prior to its adjudication of this issue.

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule provides a table (Table VI) for the purpose of determining a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. Impaired hearing is rated by measuring and averaging the volume at which a person can hear pure tones at several frequencies, called the pure tone threshold, and the person's ability to recognize a percentage of a specified list of words spoken in a prescribed way, called speech discrimination.  The data is plotted on a table, and the result for each ear is plotted on another table to determine overall hearing impairment.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).

In this case, the 10 percent rating assigned was confirmed and continued following a September 2012 VA audiological examination, which included puretone threshold findings at 1000, 2000, 3000 and 4000 Hertz at 15, 60, 65, and 70, respectively, on the right and 25, 65, 60 and 65, respectively, on the left.  Speech discrimination scores were 74 percent in the right ear and 84 percent in the left ear.

At the February 2016 hearing, the Veteran submitted into the record an audiological report dated in February 2016.  The testing appears to have been conducted by a licensed audiologist, as the name and license number are offered on the report.  The report also includes puretone threshold findings at 1000, 2000, 3000 and 4000 Hertz at 50, 80, 75, and 75, respectively, on the right and 75, 75, 75 and 70, respectively, on the left.  The February 2016 testing, however, did not include a controlled speech discrimination test (Maryland CNC).  Thus, this report does not meet the criteria for adequate evaluation of hearing impairment as defined by 38 C.F.R. § 4.85(a).  Nonetheless, by virtue of the markedly higher puretone findings, the report indeed indicates a potential increase in severity of the Veteran's hearing loss since the September 2012 VA examination.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).   Because the September 2012 VA examination findings appear to not be representative of the current severity of the hearing loss disability on appeal, the claim must be remanded as a new VA examination is warranted.  Moreover, the February 2016 puretone threshold findings indicate the need to analyze the evidence under 38 C.F.R. § 4.86(a), which provides for consideration with exceptional patterns of hearing impairment, such as with findings of pure tone thresholds in each of the four specified frequencies at 55 decibels or more.

Finally, the record before the Board includes VA treatment records, the most recent of which are dated in January 2014 from the VA Medical Center (VAMC) in Houston, Texas.  Also, the Veteran submitted private audiologist reports dated in September 2012 and in February 2016.  On remand, prior to any examination, VA must also assist the Veteran in obtaining relevant outstanding medical records related to his bilateral hearing loss treatment, to include from VA healthcare facilities and from any source of private treatment.  38 C.F.R. § 3.159(c)(1) and (2) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant and ongoing VA treatment records related to treatment of the Veteran's bilateral hearing loss from January 2014, from the Houston VAMC, and from any other VA or private healthcare facility from which the Veteran has received treatment during the pendency of this claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is complete to the extent possible, the Veteran should be afforded a VA audiological evaluation by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss disability.  All pertinent evidence should be made available to and reviewed by the examiner.  In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  The RO or Appeals Management Center (AMC) should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




